Filed Pursuant to Rule 433 under the Securities Act Registration Statement no. 333-191114 Issuer Free WritingProspectus dated February 3, 2016 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION THREE YEAR COLLATERAL TRUST BOND TERM SHEET Issuer: National Rural Utilities Cooperative Finance Corporation Expected Ratings: A1 (Stable) / A (Negative) / A+ (Stable) (Moody’s / S&P /Fitch) Principal Amount: Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: February 3, 2016 Settlement Date: February 8, 2016(T+3) Maturity Date: February 8, 2019 Coupon: 1.65% Price to Public: 99.881% Benchmark Treasury: 1.125% due January 15, 2019 Benchmark Treasury Yield: 0.891% Spread to Benchmark Treasury: +80 basis points Yield to Maturity: 1.691% Interest Payment Dates: Semi-annually onFebruary 8andAugust8,commencing August 8, 2016 Optional Redemption: At any time, the Bonds will be redeemable, in whole or in part, at a redemption price equal to the greater of (1)100% of the principal amount of the Bonds being redeemed or (2) the sum of the present values of the remaining scheduled payments of principal and interest (other than accrued interest) discounted on a semi-annual basisat the Treasury Rate, plus 15 basis points, plus accrued and unpaid interest on the Bonds being redeemed to, but excluding, the redemptiondate. Denominations: $2,000 x $1,000 CUSIP: 637432 NH4 / US637432NH45 Joint Book-Running Managers: Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC Scotia Capital (USA) Inc. U.S. Bancorp Investments, Inc. Senior Co-Managers: Mizuho Securities USA, Inc. J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. PNC Capital Markets LLC SunTrust Robinson Humphrey, Inc. Regions Securities LLC Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from Mitsubishi UFJ Securities (USA), Inc. by calling toll-free at 1-877-649-6848, RBC Securities, LLC by calling toll-free at 1-866-375-6829, Scotia Capital (USA) Inc. by calling toll-free at 1-800-372-3930 and U.S. Bancorp Investments, Inc. by calling toll-free at 1-877-558-2607.
